Citation Nr: 1500094	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current respiratory problems, to include COPD, are related to exposure to a chlorine agent while participating in gas chamber training in service.  During his February 2013 Board hearing, and in written statements of record, the Veteran contends that soon after leaving service, he was denied employment with the Ford Motor Company after a physical for employment revealed lung problems.  As those records may show lung problems soon after service, and prior to the 30+ year reported history of smoking, the Board finds that those records should be obtained on remand.  Additionally, during private September 2004 treatment for respiratory problems, the Veteran indicated that he worked as a miner for 19 years, and was currently involved in excavation work.  As it is likely that the Veteran had respiratory exposures in those positions due to the inherent nature of the work (mining and excavating), the Veteran should identify those employers, and relevant occupational records from those employers should also be obtained.

Additionally, the Board observes that in 2004, upon seeking initial VA treatment, the Veteran reported that he had been released from prison in July 2004, and that he had been treated years prior for an episode of wheezing and coughing spells.  During private September 2004 treatment, he similarly reported treatment for shortness of breath and cough "about 4-5 years ago."  As there appear to be outstanding relevant private treatment records, they should also be obtained on remand.

Finally, it appears that the Veteran has been living in the Philippines since 2011, and the only VA treatment records associated with the claims file are from the Cincinnati VAMC and dated prior to March 2011.  Therefore, efforts should be made to ensure all relevant VA treatment records have been obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any respiratory disorder to the name of the provider who treated him for coughing and wheezing spells sometime around 1999-2000, and the Ohio Prison from which he was released in July 2004.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain VA treatment records from the VA medical facility in Manila, Philippines, dating since February 2011.

2.  Ask the Veteran to provide the names and addresses of former employers or places of employment where the Veteran applied, who may have information concerning his respiratory problems, to include the Ford Motor Company, the mining company for which the Veteran worked for 19 years, and the excavating company where he was working in 2004.  After securing the necessary release, the AOJ should obtain all relevant records.

3.  If, and only if, additional medical and/or occupational records are obtained, send the claims file to the VA examiner who provided the June 2012 addendum pulmonary opinion for review, if available.  If the original examiner is not available, the claims file should be forwarded to another examiner with similar qualifications to obtain the requested opinions.  

Following review of the claims folder, the physician should provide an opinion as to whether it is it at least as likely as not (50 percent probability or greater) that the Veteran's respiratory disorder, diagnosed as COPD, arose in service or is otherwise related to service, to include exposure to chlorine gas therein.

The rationale for any opinion expressed should be set forth.

4.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative, if any, should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






